Matter of Snow v Rosado (2020 NY Slip Op 05165)





Matter of Snow v Rosado


2020 NY Slip Op 05165


Decided on September 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 29, 2020

Index No. 500297/19 Appeal No. 11897 Case No. 2020-02486 

Before: Acosta, P.J., Webber, Moulton, Shulman, JJ. 


[*1]In re Maxwell Snow, et al., Petitioners,
vHon. Mary . Rosado, etc., et al., Respondents. 


Tendy Law Office LLC, New York (Jacqueline G. Veit and Sheila Tendy of counsel) , for Maxwell Snow, Christopher De Menil and Taya Thurman, petitioners.
Letitia James, Attorney General, New York (James B. Cooney of counsel), for Hon. Mary V. Rosado, respondent.
Farrell Fritz, P.C., New York (Frank T. Santoro of counsel), for Adelaide De Menil, respondent.
Greenfield Stein & Senior, LLP, New York (Angelo M. Grasso of counsel), for George De Menil, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 29, 2020